DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3, 5, 7, 9-15, 22 and 23, in the reply filed on 7/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein said metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 7, 9-15, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assad et al. “Light-Enhancing Plasmonic-Nanopore Biosensor for Superior Single-Molecule Detection”. Advanced Materials, 2017, 29.9: 1605442 (March 7, 2017; epublished 2016).
Regarding claim 1, Assad et al. discloses a substrate (see Figure.1a) comprising:
a. an ion impermeable film (Figure. 1a: SiNx) comprising at least one ion-conducting nanopore (Figure. la: the nanopore in SiNx, page 4 left column: "measuring the ion current flowing through the nanopore); and
b. a metallic layer (Figure 1a: Au) adhered to said film by an adhesion layer (Supporting
Information:page 4, 1st paragraph: "a thin chromium film of 5 nm thick"), said metallic layer comprising a nanowell structure located adjacent to said nanopore (Figure 1a: the
nanowell in Au).
	Regarding claim 2, Assad et al. further discloses that said film is a silicon-based membrane which is a silicon nitride (SiNx) membrane (Figure. 1a: SiNx) that has a thickness of less than 50 nanometers (nm) (page 2 left column: the membranes consisted of 25 nm thick freestanding windows of SiNx); said film comprises at least 2 nanopores (page 2, 2" paragraph: “high-resolution transmission electron microscopy (TEM) was used to fabricate nanopores in the center of the nanowells") and said nanopores are separated by at least 1 micrometers (um) (implicit from Figure 1b).
Regarding claim 3, Assad et al. further discloses that said film is a silicon-based membrane which is a silicon nitride (SiNx) membrane (Figure. 1a: SiNx).
Regarding claim 5, Assad et al. further discloses that said nanopore comprises a diameter not greater than 5 nm (Figure 1e: 4 nm pore).
Regarding claim 7, Assad et al. further discloses that said metal is selected from gold, silver, copper and aluminum (Figure 1a: Au).
Regarding claim 9, Assad et al. further discloses that said metallic layer comprises a thickness of between 100 and 150 nm (Figure 1c: 130 nm thick Au).
Regarding claim 10, Assad et al. further discloses that said adhesion layer comprises at least one of: 
a. a metal oxide;
b. chromium, chromium oxide, titanium or titanium oxide (supporting information: page 4, first paragraph, chromium); and 
c. a thickness of between 1 and 20 nm (supporting information: page 4, first paragraph: "a thin chromium film of 5 nm thick").
Regarding claim 11, Assad et al. further discloses that said nanowell comprises a diameter between 30 and 150 nm (Figure 1c: nanowell with diameter of 120 nm).
Regarding claim 12, Assad et al. further discloses that said metallic layer and said adhesion layer comprise a thickness sufficient to block at least 50% of light shown thereupon (inherent to the structure of the substrate).
Regarding claim 13, Assad et al. further discloses a system for detecting fluorescence from a molecule, the system comprising:
a. a substrate (Figure 1a);
b. a first and a second liquid reservoir separated by said film (Figure 3a, page 4 2nd paragraph: cis and trans);
c. a means to induce movement of said molecule from said first reservoir to said second reservoir via the nanopore (page 2 3rd paragraph: "For negatively charged molecules such as DNA, the trans chamber is positively biased to drive translocation from cis to trans");
d. a light source (page 3 left column 1st paragraph: laser) capable of exciting said molecule to emit fluorescence (page 2, left column, last paragraph), wherein said light source shines into said second reservoir (page 3, left column, 1st paragraph: "the laser excitation is introduced from the Au (nanowell) side"); and
e. a first detector configured to detect said fluorescence emitted by said molecule (page 3 left column, 1st paragraph: "an avalanche photodiode (APD) detector for single molecule sensing").
Regarding claim 14, Assad et al. further discloses that the diameter of the nanowell (Figure 1c: nanowell with diameter of 120 nm) is not greater than half the wavelength of said light emitted by said light source (Figure 2: 640 nm) (the diameter of 120 nm is less than half of 640 nm).
Regarding claim 15, Assad et al. further discloses that said molecule comprises at least one fluorescent moiety, said molecule is a nucleic acid molecule or a polypeptide, or both, wherein said nucleic acid molecule is any one of single-stranded DNA, double-stranded DNA, RNA, and cDNA (page 6, right column, first paragraph, Figures 4 and 5: DNA).
Regarding claim 17, Assad et al. further discloses: that said means to induce movement comprises a negative electrode within said first reservoir, and a positive electrode within said second reservoir and said molecule has a negative charge (Figure 3a, page, 2 3rd paragraph: "For negatively charged molecules such as DNA, the trans chamber is positively biased to drive translocation from cis to trans"); that a power of said light source is at most 10 microwatts (µW) (page 7 right column, Figure 5: laser intensity of 9 mW); that said metallic layer is on the second reservoir-side of said membrane (Figure 3a: the Au is on the trans side); that said detecting comprises sub-millisecond (ms) resolution (Figure 4b); and that said first detector is selected from an active pixel sensor (APS), a charge coupled device (CCD) detector and an Avalanche Photo Diode detector (page 3 left column, 1st paragraph: "an avalanche photodiode (APD) detector for single molecule sensing").
Regarding claim 22, Assad et al. further discloses that the system further comprising a second detector configured to detect ion current flow through said nanopore (Figure 3, page 4, left column, 2nd paragraph: "we constructed an electro-optical sensing apparatus for the simultaneous detection of the ion current flowing through the nanopore").
Regarding claim 23, Assad et al. further discloses: that said second detector is configured to convert said ion current through said nanopore to a measurable electrical current, is a high-gain current amplifier or both (supporting information: Figure S3); that said means to induce movement comprises a first electrode within said first reservoir, and a second electrode within said second reservoir, and said high current amplifier is connected to said first and second electrodes (supporting information: Figure S3);  that said first and said second detector are synchronized (page 6 right column, 2nd paragraph: "time synchronization between the electrical and optical signals").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	1 September 2022